Dismissed and Memorandum Opinion filed May 15, 2014.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-13-00987-CR

                  RANDALL ANDREZ JEFFERY, Appellant
                                         V.
                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 149th District Court
                           Brazoria County, Texas
                         Trial Court Cause No. 70148

                 MEMORANDUM                      OPINION


      A jury convicted appellant of the offense of failing to stop and render aid.
Tex. Transp. Code Ann. § 550.021(c). On October 24, 2013, the trial court
sentenced appellant to confinement for ten years in the Institutional Division of the
Texas Department of Criminal Justice, suspended. Appellant filed a notice of
appeal.
      On April 24, 2014, this court ordered a hearing to determine why appellant’s
counsel had not filed a brief in this appeal. On May 5, 2014, the reporter’s record
of a hearing conducted March 24, 2014, was filed in this court. The hearing record
reflects that appellant no longer wishes to pursue his appeal.

      Appellant has not filed a written motion to withdraw the appeal or a written
motion to dismiss the appeal. See Tex. R. App. P. 42.2(a). However, based upon
the testimony at the hearing that appellant does not want to continue his appeal, we
conclude that good cause exists to suspend the operation of Rule 42.2(a) in this
case. See Tex. R. App. P. 2.

      Accordingly, we dismiss the appeal.



                                      PER CURIAM



Panel consists of Justice Christopher, Jamison and McCally.
Do Not Publish – Tex. R. App. P. 47.2(b).




                                          2